*•   ;i
                                                                                             -        4   «.C-J1   .1»-M   ,,w.




                                   CAUSE NO. CV49854                                      /J!5DFC 10 AN 8= 2j
                                                                                 .    r


Diamondback E&P LLC,                           §           IN THE DISTRICT COURSOFKHTy; T£^i

              Plaintiff,                        §
                                                §
                                                                                      B>)^te(W«0EPUTY
                                                                                       VlgGtNlA P/LLADO
VS.                                             §          MIDLAND COUNTY, TEXAS
                                                §
Permian Power Tong, Inc.,                       §
                                                §
              Defendant.                        §          441st JUDICIAL DISTRICT

                                     FINAL JUDGMENT

       On October 29, 2015, this case was called for trial before the Honorable Rodney

Satterwhite, 441st Judicial District Court, Midland County, Texas. All parties appeared in
person and/or through their attorneys and announced that they were ready for trial.
       Ajury consisting oftwelve qualified jurors and one alternate was selected, sworn, and
impaneled, and the case proceeded to trial. Beginning on November 2, 2015, the jury heard
evidence concerning: (1) Plaintiff Diamondback E&P LLC's claims against Defendant Permian
Power Tong, Inc. (2) Defendant's defenses and affirmative defenses; and (3) Plaintiffs actual
damages. On November 3, 2015, prior to the time the jury retired to consider its verdict, Juror
No. 1(Julia Margaret Quain) advised the court ofamedical emergency and the Court found that,
pursuant to Texas Government Code §62.020, Juror No. 1(Julia Margaret Quain) was unable to
perform her duties as ajuror. The Alternate Juror (Henry Valenzuela) then replaced Juror No. 1
(Julia Margaret Quain).

       The Court submitted the case to the jury on November 4, 2015. The jury deliberated,

considered questions, and returned averdict on November 4, 2015, which the Court received and
accepted without objection. The questions submitted to the jury and the Jury's Findings are
attached hereto as Exhibit 1and expressly incorporated herein by reference for all purposes.

Final Judgment - Diamondback v. Permian Power Tong                                         Page 1of4
j           By stipulation of the parties' on the record, the issue of the award and amount, if any, of
\   attorneys' fees and court costs was bifurcated and submitted to the Court only by affidavit.
I
    Thereafter, Plaintiff submitted the affidavit of Bill B. Caraway with exhibits in support of the
|   award ofattorneys' fees and court costs. The Defendant was afforded an opportunity to submit
    controverting evidence and argument on the issue of the award of attorneys' fees andcourt costs.

I   In response to Defendant's objection to redacted billing statements, Plaintiff submitted the
    supplemental affidavit of Bill B. Caraway attaching unredacted copies of billing statements.

I   The Court then proceeded to consider the evidence and arguments presented pertaining to the

    award of attorneys' fees and court costs and enters itsJudgment in paragraphs 4 and 5 below.

            IT IS, THEREFORE,

            1.      ORDERED, ADJUDGED, AND DECREED that Plaintiff Diamondback E&P

    LLC recover actual damages in the sum of EIGHT HUNDRED TWENTY-FOUR

    THOUSAND, ONE HUNDRED THIRTY-SEVEN DOLLARS, AND NINETY-SEVEN

    CENTS ($824,137.97) from Defendant Permian Power Tong, Inc., based on the Jury's Findings

    in Questions 1 and 2; it is further

           2.      ORDERED, ADJUDGED, AND DECREED that Plaintiff Diamondback E&P

    LLC recover prejudgment interest on the actual damages awarded in paragraph 1 of this Final

    Judgment at the annual rate of five percent(5%), not compounded annually, from November 12,

    2013, until the day before this judgment is signed, from Defendant Permian Power Tong, Inc.,

    (the per diem rate of prejudgment interest being $112.90); it is further

           3.      ORDERED, ADJUDGED, AND DECREED that Plaintiff Diamondback E&P

    LLC recover post-judgment interest at the annual rate of five percent (5%), compounded




    Final Judgment - Diamondback v. Permian Power Tong                                    Page 2 of 4
annually, from the date this Final Judgment is signed until it is paid in full, from Defendant
Permian Power Tong, Inc. on the following:

                a.     actual damages awarded in paragraph 1 of this Final Judgment
                b.     prejudgment interest awarded in paragraph 2 of this Final Judgment, and
                c.     costsof court and attorneys' fees awarded in paragraphs 4 and 5 of this
                        Final Judgment;

it is further

        4.      ORDERED, ADJUDGED, AND DECREED that Plaintiff Diamondback E&P

LLC recover attorneys' fees from Defendant Permian Power Tong, Inc. in the amount of
                $ yffl. lb/* £& for representation through trial and completion of
                                      proceedings in the trial court;

                $ I&)/ 060,00 for representation through appeal to the Court of Appeals;
                $      &0/000       TOTAL JUDGMENT AMOUNT                                   s/i^gyy.^r


       7.     ORDERED, ADJUDGED, AND DECREED that Plaintiff Diamondback E&P

LLC shall have all writs of execution and other process necessary in the enforcement and

collection of the judgment.

       8.      This Judgment resolves all disputes between the Parties and is FINAL for

purposes of appeal.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that all reliefrequested

by any party and not expressly awarded herein is denied and that this Final Judgment finally
disposes ofall claims and all parties and is appealable.

       SIGNED this            /$ day of           LJ.